Russell E. Anderson, CPA Russ Bradshaw, CPA William R. Denney, CPA Sandra Chen, CPA 5296 S. Commerce Dr Suite 300 Salt Lake City, Utah USA (T) 801.281.4700 (F) 801.281.4701 Suite A, 5/F Max Share Center 373 Kings Road North Point Hong Kong (T) 852.21.555.333 (F) 852.21.165.222 abcpas.net Exhibit 16.1 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 June 4, 2013 Dear Sir/Madam: We have read the statements included in the Form 8-K dated June 4, 2013, of Longwei Petroleum Investment Holding Limitedto be filed with the Securities and Exchange Commission and are in agreement with the statements contained in Item 4.01 insofar as they relate to our firm. Very truly yours, Anderson Bradshaw PLLC Salt Lake City, Utah
